
	
		II
		111th CONGRESS
		2d Session
		S. 3240
		IN THE SENATE OF THE UNITED STATES
		
			April 21, 2010
			Mr. Cornyn (for himself
			 and Mr. Kyl) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To increase transparency regarding debt instruments of
		  the United States held by foreign governments, to assess the risks to the
		  United States of such holdings, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Foreign-Held Debt Transparency and
			 Threat Assessment Act.
		2.FindingsCongress makes the following
			 findings:
			(1)On March 16,
			 2006, the United States Senate debated and then narrowly passed legislation, H.
			 J. Res. 47 (109th Congress), to increase the statutory limit on the public debt
			 of the United States. In a statement published in the Congressional Record,
			 then-Senator Barack Obama opposed the legislation and stated, The fact
			 that we are here today to debate raising America's debt limit is a sign of
			 leadership failure. It is a sign that the U.S. Government can't pay its own
			 bills. It is a sign that we now depend on ongoing financial assistance from
			 foreign countries to finance our Government's reckless fiscal
			 policies.. Then-Senator Obama went on to say that Increasing
			 America's debt weakens us domestically and internationally. Leadership means
			 that the buck stops here. Instead, Washington is shifting the
			 burden of bad choices today onto the backs of our children and grandchildren.
			 America has a debt problem and a failure of leadership. Americans deserve
			 better..
			(2)On February 25,
			 2010, United States Secretary of State, Hillary Rodham Clinton, urged members
			 of Congress to address the Federal budget deficit: We have to address
			 this deficit and the debt of the United States as a matter of national security
			 not only as a matter of economics. I do not like to be in a position where the
			 United States is a debtor nation to the extent that we are.. The
			 Secretary went on to say that reliance on foreign creditors has hit the United
			 States ability to protect our security, to manage difficult problems and
			 to show the leadership that we deserve..
			(3)The Department of
			 the Treasury borrows from the private economy by selling securities, including
			 Treasury bills, notes, and bonds, in order to finance the Federal budget
			 deficit. This additional borrowing to finance the deficit adds to the Federal
			 debt.
			(4)The Federal debt
			 stands at more than $12,863,000,000,000.
			(5)According to a
			 report issued by the Department of the Treasury on April 15, 2010, entitled
			 Major Foreign Holders of Treasury Securities, foreign holdings
			 of United States Treasury securities stood at more than $3,750,000,000,000 at
			 the end of February 2010. China was the single largest holder with holdings of
			 more than $877,000,000,000.
			(6)Despite efforts
			 by the Department of the Treasury to identify the nationality of the ultimate
			 holders of United States securities, including United States Treasury
			 securities, data pertaining to foreign holders of these securities may still
			 fail to reflect the true nationality of the foreign entities involved. For
			 example, another Department of the Treasury report, issued on February 26,
			 2010, entitled Preliminary Report on Foreign Holdings of U.S. Securities
			 At End-June 2009, assigns nearly $650,000,000,000 worth of United
			 States securities to the Cayman Islands, a British overseas territory with a
			 population of only 55,000 people. The Cayman Islands is not itself a large
			 investor in United States securities; rather, it is a major international
			 financial center and is routinely used as a place to invest funds from
			 elsewhere.
			(7)Despite efforts
			 by the Department of the Treasury to provide more timely information, the data
			 that the Department releases is typically outdated. For example, the latest
			 figures in the February 26, 2010, report on all United States securities were 8
			 months old.
			(8)On February 25,
			 2010, Simon Johnson, an economics professor at the Massachusetts Institute of
			 Technology and a former chief economist for the International Monetary Fund,
			 testified before the U.S.-China Economic and Security Review Commission that
			 United States Treasury data understate Chinese holdings of United States
			 Government debt and do not reveal the ultimate country of ownership when
			 [debt] instruments are held through an intermediary in another
			 jurisdiction.. He stated that a great deal of the United
			 Kingdom’s increase in United States Treasury securities last year may be
			 due to China placing offshore dollars in London-based banks, which are
			 then used to purchase United States Treasury securities.
			(9)On February 25,
			 2010, Dr. Eswar Prasad, an economist at Cornell University, testified before
			 the U.S.-China Economic and Security Review Commission that the amount of
			 United States debt held by the People's Republic of China is much higher than
			 United States Treasury data indicate. In his revised testimony, Dr. Prasad went
			 on to explain that China is probably currently holding more than
			 $1,300,000,000,000 in United States Treasury securities.
			(10)According to a
			 February 3, 2009, report by the Heritage Foundation, entitled Chinese
			 Foreign Investment: Insist on Transparency, the State Administration of
			 Foreign Exchange (SAFE) of the People's Republic of China, the government body
			 that purchases foreign securities, is the single largest global investor and
			 the largest foreign investor in the United States.
			(11)According to the
			 February 3, 2009, report, although the People's Republic of China has embraced
			 the Generally Accepted Principles and Practices for Sovereign Wealth guided by
			 the International Monetary Fund, China's actual outward-investment practices
			 are far from transparent.
			(12)On March 13,
			 2009, Chinese Premier Wen Jiabao demanded that the Obama Administration
			 guarantee the safety of American bonds, stating, We have
			 lent a huge amount of money to the U.S..
			(13)According to the
			 Department of Defense’s 2009 report to Congress entitled, Military Power
			 of the People’s Republic of China, the leaders and strategists of the
			 People’s Liberation Army (PLA) often consider China’s strategy in terms of
			 building comprehensive national power. The report contends that
			 China’s growing regional and global economic stature will result in a
			 more active external posture in which it [China] demonstrates a willingness to
			 assert its interests ….
			(14)Additionally,
			 the Department of Defense report states that, China’s sustained economic
			 growth … has enabled China to focus greater resources on building, equipping,
			 and training the PLA without overwhelming the economy.. Though the
			 PLA’s official budget has more than doubled from $27,900,000,000 in 2000 to
			 $60,100,000,000 in 2008, the report states that the official budget does
			 not capture the totality of military expenditure.. The report maintains
			 that, Continued economic development, central to China’s emergence as a
			 regional and global power, remains the foundation of the [Chinese Communist]
			 Party’s popular legitimacy and underwrites its military power..
			(15)On January 29,
			 2010, the Department of Defense notified Congress of its intent to sell various
			 defensive arms, valued at $6,400,000,000, under the Foreign Military Sales
			 program to Taiwan in accordance with the Taiwan Relations Act (22 U.S.C. 3301
			 et seq.).
			(16)On February 2,
			 2010, at a semiweekly media briefing, Ma Zhaoxu, spokesman of China’s foreign
			 ministry, criticized these pending arms sales to Taiwan, threatening sanctions
			 against United States companies involved in the sales.
			(17)PLA officials
			 have publicized the potential use of United States Treasury securities as a
			 means of influencing United States policy and deterring specific United States
			 actions. On February 8, 2010, retired PLA Major General Luo Yuan, from the PLA
			 Academy of Military Science, stated in an interview with state-controlled media
			 that China could attack the United States by oblique means and stealthy
			 feints, in retaliation for United States arms sales to Taiwan. He went
			 on to say, Our retaliation should not be restricted to merely military
			 matters, and we should adopt a strategic package of counterpunches covering
			 politics, military affairs, diplomacy and economics to treat both the symptoms
			 and root cause of this disease. For example, we could sanction them using
			 economic means, such as dumping some U.S. government bonds..
			(18)The PLA has also
			 referenced the concept of nonmilitary aspects of deterrence in written
			 statements. As a PLA textbook, The Science of Military Strategy,
			 observes, there are various forms of deterrence, including economic and
			 technological, all of which need to be developed and consciously strengthened
			 in order to maximize effect. These forms will only work with the
			 determination and volition of employment of the force, and by dangling the word
			 of deterrence over the rival’s head in case of necessity..
			3.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the following:
				(A)The Committee on
			 Armed Services, the Committee on Foreign Relations, the Committee on Finance,
			 and the Committee on the Budget of the Senate.
				(B)The Committee on
			 Armed Services, the Committee on Foreign Affairs, the Committee on Ways and
			 Means, and the Committee on the Budget of the House of Representatives.
				(2)Debt
			 instruments of the United StatesThe term debt instruments of the
			 United States means all bills, notes, and bonds issued or guaranteed by
			 the United States or by an entity of the United States Government, including
			 any Government-sponsored enterprise.
			4.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the growing
			 Federal debt of the United States has the potential to jeopardize the national
			 security and economic stability of the United States;
			(2)the increasing
			 dependence of the United States on foreign creditors has the potential to make
			 the United States vulnerable to undue influence by certain foreign creditors in
			 national security and economic policymaking;
			(3)the People's
			 Republic of China is the largest foreign creditor of the United States, in
			 terms of its overall holdings of debt instruments of the United States;
			(4)the current level
			 of transparency in the scope and extent of foreign holdings of debt instruments
			 of the United States is inadequate and needs to be improved, particularly
			 regarding the holdings of the People's Republic of China;
			(5)through the
			 People's Republic of China's large holdings of debt instruments of the United
			 States, China has become a super creditor of the United States;
			(6)under certain
			 circumstances, the holdings of the People's Republic of China could give China
			 a tool with which China can try to manipulate the domestic and foreign
			 policymaking of the United States, including the United States relationship
			 with Taiwan;
			(7)under certain
			 circumstances, if the People's Republic of China were to be displeased with a
			 given United States policy or action, China could attempt to destabilize the
			 United States economy by rapidly divesting large portions of China's holdings
			 of debt instruments of the United States; and
			(8)the People's
			 Republic of China’s expansive holdings of such debt instruments of the United
			 States could potentially pose a direct threat to the United States economy and
			 to United States national security. This potential threat is a significant
			 issue that warrants further analysis and evaluation.
			5.Quarterly report
			 on risks posed by foreign holdings of debt instruments of the United
			 States
			(a)Quarterly
			 reportNot later than March 31, June 30, September 30, and
			 December 31 of each year, the President shall submit to the appropriate
			 congressional committees a report on the risks posed by foreign holdings of
			 debt instruments of the United States, in both classified and unclassified
			 form.
			(b)Matters To Be
			 includedEach report submitted under this section shall include
			 the following:
				(1)The most recent
			 data available on foreign holdings of debt instruments of the United States,
			 which data shall not be older than the date that is 7 months preceding the date
			 of the report.
				(2)The country of
			 domicile of all foreign creditors who hold debt instruments of the United
			 States.
				(3)The total amount
			 of debt instruments of the United States that are held by the foreign
			 creditors, broken out by the creditors' country of domicile and by public,
			 quasi-public, and private creditors.
				(4)For each foreign
			 country listed in paragraph (3)—
					(A)an analysis of
			 the country's purpose in holding debt instruments of the United States and
			 long-term intentions with regard to such debt instruments;
					(B)an analysis of
			 the current and foreseeable risks to the long-term national security and
			 economic stability of the United States posed by each country's holdings of
			 debt instruments of the United States; and
					(C)a specific
			 determination of whether the level of risk identified under subparagraph (B) is
			 acceptable or unacceptable.
					(c)Public
			 availabilityThe President shall make each report required by
			 subsection (a) available, in its unclassified form, to the public by posting it
			 on the Internet in a conspicuous manner and location.
			6.Annual report on
			 risks posed by the Federal debt of the United States
			(a)In
			 generalNot later than December 31 of each year, the Comptroller
			 General of the United States shall submit to the appropriate congressional
			 committees a report on the risks to the United States posed by the Federal debt
			 of the United States.
			(b)Content of
			 reportEach report submitted under this section shall include the
			 following:
				(1)An analysis of
			 the current and foreseeable risks to the long-term national security and
			 economic stability of the United States posed by the Federal debt of the United
			 States.
				(2)A specific
			 determination of whether the levels of risk identified under paragraph (1) are
			 sustainable.
				(3)If the
			 determination under paragraph (2) is that the levels of risk are unsustainable,
			 specific recommendations for reducing the levels of risk to sustainable levels,
			 in a manner that results in a reduction in Federal spending.
				7.Corrective
			 action to address unacceptable and unsustainable risks to United States
			 national security and economic stabilityIn any case in which the President
			 determines under section 5(b)(4)(C) that a foreign country's holdings of debt
			 instruments of the United States pose an unacceptable risk to the long-term
			 national security or economic stability of the United States, or the
			 Comptroller General of the United States makes a determination under section
			 6(b)(3), the President shall, within 30 days of the determination—
			(1)formulate a plan
			 of action to reduce the risk level to an acceptable and sustainable level, in a
			 manner that results in a reduction in Federal spending;
			(2)submit to the
			 appropriate congressional committees a report on the plan of action that
			 includes a time line for the implementation of the plan and recommendations for
			 any legislative action that would be required to fully implement the plan;
			 and
			(3)move
			 expeditiously to implement the plan in order to protect the long-term national
			 security and economic stability of the United States.
			
